 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00035-TLN-EFB
12                  Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                       FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                       ALLEGING FORFEITURE
14   APPROXIMATELY $100,222.37 SEIZED
     FROM WELLS FARGO BANK
15   ACCOUNT NUMBER 9475278587,
16   APPROXIMATELY $8,575.00 IN
     U.S. CURRENCY,
17
                    Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Ben

20 V. Phan and Y. Nhu Le (“claimants”), by and through their respective counsel, as follows:

21          1.      On or about November 19, 2018, claimants Ben V. Phan and Y. Nhu Le filed a claim in

22 the administrative forfeiture proceeding with the U.S. Secret Service (“USSS”) with respect to

23 Approximately $100,222.37 Seized From Wells Fargo Bank account number 9475278587 and

24 Approximately $8,575.00 in U.S. Currency (hereafter “defendant funds”), which were seized on August

25 24 and 27, 2018.
26          2.      The USSS has sent the written notice of intent to forfeit required by 18 U.S.C. §

27 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

28 defendant funds under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other than claimants, has filed a
                                                     1
29                                                                         Stipulation and Order to Extend Time

30
 1 claim to the defendant funds as required by law in the administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant funds and/or to obtain an indictment alleging that the defendant funds are

 4 subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 5 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 6 That deadline was February 15, 2019.

 7          4.      By Stipulation and Order filed February 26, 2019, the parties stipulated to extend to May

 8 16, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the
 9 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

10          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

11 to August 14, 2019, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

13 forfeiture.

14          6.      Accordingly, the parties agree that the deadline by which the United States shall be

15 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

16 alleging that the defendant funds are subject to forfeiture shall be extended to August 14, 2019.

17 Dated: 5/14/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
18
                                                   By:    /s/ Kevin C. Khasigian
19                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
20

21 Dated: 5/13/19                                         /s/ Reid Roberts
                                                          REID ROBERTS
22                                                        Attorney for potential claimants
                                                          Ben V. Phan and Y. Nhu Le
23                                                        (Authorized by email)
24

25          IT IS SO ORDERED.

26 Dated: May 15, 2019

27
                                                              Troy L. Nunley
28                                                            United States District Judge
                                                          2
29                                                                                Stipulation and Order to Extend Time

30
